608 F.2d 669
Henry J. KIRKSEY et al., Individually, and on behalf of allothers similarly situated, Plaintiffs-Appellants,v.BOARD OF SUPERVISORS OF HINDS COUNTY, MISSISSIPPI et al.,Defendants-Appellees.
No. 79-1826.
United States Court of Appeals,Fifth Circuit.
Dec. 21, 1979.

Frank R. Parker, Lawyers' Committee for Civil Rights Under Law, Barbara Y. Phillips, Jackson, Miss., for plaintiffs-appellants.
William F. Goodman, Jr., Velia Ann Mayer, Russel D. Moore, III, Jackson, Miss., for defendants-appellees.
Appeal from the United States District Court for the Southern District of Mississippi.
Before MORGAN, REAVLEY and HATCHETT, Circuit Judges.
PER CURIAM:


1
The parties having appeared on December 4, 1979, and declared in open court that there was no longer any objection to the redistricting plan approved by the trial court, 468 F.Supp. 285, it is therefore ordered that the appeal be DISMISSED.  The cause is remanded to the trial court for the determination of awardable attorney fees.